DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination detecting (202) an occurrence of an emergency in a location of a Mission Critical Services (MCX) zone; detecting (204) presence of at least one first responder device for the emergency in close proximity from the location of the emergency; determining (206) distance of the at least one first responder device from the location of the detected emergency; and prioritizing (208) in the emergency location, an access to the MCPTT network for at least one User Equipment (UE) device other than the at least one first responder device, if the at least one first responder device is at a distance more than a pre-determined distance from the location of the detected emergency.

Regarding claim 9, the prior art of record fails to teach or suggest alone, or in combination receiving (402), by a scheduler, signaling from the at least one UE, with user buffer occupancy;  calculating (404) a priority metric value in a MAC layer, wherein the priority metric value is allocated for each user in the MCPTT network; selecting (406) candidates based on a number of schedulable users; and allocating (408) downlink resources and updating buffer occupancy status.




Atarius et al. (US 2017/0238359) discloses mission critical communication (title, abstract), an MCPTT user may be involved in group calls from several MCPTT groups such as police department, fire department, and critical medical department (P:0186).  The MCPTT user may be notified if a higher priority call is held by a group that the MCPTT user is most affiliated with (P:0186).  For instance, if a fire fighter who is affiliated with the above three MCPTT groups at a time of the road accident, receives a call from the fire department, the fire fighter may be able to be interrupted by fire department in case of an emergency (P:0186).  

 However, the prior art of record fails to teach applicant’s claimed invention discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        September 9, 2021